Citation Nr: 1510808	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse (MVP). 

2.  Entitlement to service connection for the residuals of a fracture of the right middle finger. 

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for bilateral plantar fasciitis.  

5.  Entitlement to service connection for right ankle tenosynovitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).

A VA Form 21-22 Appointment of Veterans Service Organization is required for an organization to be recognized as a claimant's representative.  38 C.F.R. § 14.631(a) (2014).   The only such form in this case is dated April 2011, and shows the Veteran appointed the Georgia Department of Veterans Services to represent the Veteran.  The Veteran has not submitted any other communication expressing intent to change or cancel his representation, and the Georgia Department of Veterans Services has not requested that they be removed as his representative.  A VA Form 646, Statement of Accredited Representative in Appealed Case, was signed by R.W. of the Veterans of Foreign Wars.  However, the same R.W. submitted and signed the Veteran's Substantive Appeal on behalf of the Georgia Department of Veteran Services less than one month earlier.  The Board assumes that R.W. is employed by both service organizations, and that she simply listed the incorrect organization on the Form 646.  To add to the confusion, the VA Form 8 Certification of Appeal lists The American Legion as the representative.  In any event, as the one and only VA Form 21-22 appoints the Georgia Department of Veterans Services as the Veteran's representative, that organization remains his representative.  Id.

The Veteran was scheduled for a hearing before a Veterans Law Judge in January 2015.  He requested that this hearing be canceled prior to the date of the hearing, and that his appeal be forwarded to the Board.  

The issues of entitlement to service connection for bilateral pes planus, bilateral plantar fasciitis, and right ankle tenosynovitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Current mitral valve or other cardiovascular disease has not been demonstrated.  

2.  Current residuals of a fracture of the right middle finger have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2014).  

2.  The criteria for service connection for the residuals of a fracture of the right middle finger have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1) (2014).

In this case, the record does not contain a copy of any VCAA letter that was provided to the Veteran for the issues on appeal.  However, the Veteran returned a form from VA in September 2006, in which he acknowledged he had been provided notice about the evidence and information VA needs to substantiate his claims for service connection, as well as what information VA would obtain on his behalf and what information he should provide on his own.  Therefore, it appears that the Veteran was provided proper notice prior to the initial adjudication of his claims.  There is no argument or indication of any prejudice as a result of notice deficiencies, and the Veteran has had a meaningful opportunity to participate in the adjudication of his claims.  The essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009). 

The Board further finds that the duty to assist has been met.  The Veteran has been afforded a VA examination for his claimed heart and right finger disabilities.  All identified records have been obtained.  As there is no indication of any outstanding evidence in these matters, the Board will proceed with adjudication of the claims.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

If endocarditis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The term endocarditis covers all forms of valvular heart disease.  38 C.F.R. § 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this provision applies only to chronic diseases listed in 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Mitral Valve Prolapse

The service treatment records do not include an entrance examination.  However, over two years before the Veteran entered active service, a June 1996 Report of Medical Examination was obtained for ROTC summer camp.  This found the heart to be normal, but a Report of Medical History also obtained at that time includes a history of MVP, asymptomatic.  

The Veteran was noted to have a history of MVP in November 2000.  He was evaluated to see if prophylaxis was required prior to undergoing dental treatment.  A November 2002 record notes mild mitral valve prolapse. 

A heart condition was noted on May 2003 pre-deployment examination and questionnaire.  A hand-written note annotated "mvp - slight".  Vaccination was deferred due to the cardiovascular risk.  

A July 2004 list of chronic illnesses includes mitral valve prolapse. 

An April 2005 Report of Medical Examination states that an examination of the heart was normal, with no murmurs or gallop.  He answered "yes" to a history of treatment for heart trouble or murmur.  

The Veteran was afforded an August 2006 VA/QTC fee basis examination of his claimed disabilities.  He was noted to have been suffering from MVP of 30 years in duration.  This did not result in angina, shortness of breath, dizziness or syncope, and did not result in congestive heart failure.  He was not receiving any treatment, and there was no functional impairment due to the condition.  On examination, the heart did not have any heaves or thrills.  There was a regular sinus rhythm, and no murmurs or gallops.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  At the conclusion of the examination, the examiner stated that there was no diagnosis of the claimed mitral valve prolapse because there was no pathology to render a diagnosis.  

At the Veteran's September 2006 discharge examination, the heart was found to be normal, with no further comment.  He answered "yes" to a history of "Heart trouble or murmur" on the Report of Medical History obtained at that time.  

Post service VA treatment records include the results of a July 2007 check-up.  A history of MVP was noted.  However, the cardiovascular examination showed a regular rate and rhythm, and was negative for murmurs, rubs, or gallop.  The final impressions did not include a finding of MVP.  

The Veteran submitted two May 2010 letters from VA physicians from whom he had received treatment.  These letters describe his current disabilities.  MVP was not reported.  

The Board has reviewed hundreds of pages of VA treatment records found in Virtual VA dating through the Veteran's discharge to 2012.  These show that the Veteran was seen for many different complaints and illnesses, and often include cardiovascular reviews, but do not show any cardiac symptoms or a current diagnosis of MVP.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when the disability is shown proximate to the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the Veteran was noted to have MVP on several occasions during active service.  However, MVP was not found on the last two examinations conducted during service in April 2005 or September 2006.  He was afforded a VA fee basis examination in August 2006 as part of the current claim, but this was also negative for a current finding of MVP.  Following discharge, he has been seen by VA physicians on many occasions between 2006 and 2012, but a MVP has never been diagnosed.  The Veteran has not reported any symptoms of MVP.

As there is no evidence that the Veteran currently has MVP, or that he has had MVP at any point during the period on appeal, the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).

Right Middle Finger

The service treatment records include an October 2004 X-ray of the right hand which demonstrated a tuft fracture of the middle finger with a small bone island in the distal radius.  No other significant findings were noted.  

Service treatment records from February 2005 show that the Veteran's problem list included a finger joint fracture.  

The August 2006 VA/QTC fee basis examination states that the Veteran sustained a fracture of the right middle finger two years ago.  He complained of constant pain which came and went without any cause.  The Veteran complained of decreased grip strength.  On examination, the Veteran was able to tie his shoelaces, button his clothing, and pick up and tear a piece of paper.  His right hand fingertips could approximate the proximal transverse crease of the palm.  Right hand strength was within normal limits.  The range of motion of the middle fingers of both hands was equal.  There was no limitation due to pain, weakness, lack of endurance or incoordination.  An X-ray study of the right hand showed no fracture, dislocation, or significant arthritic change.  The impression was of an unremarkable hand.  At the conclusion of the examination, the examiner found that there was no diagnosis because there was no pathology to render a diagnosis.  

VA treatment records dating from 2006 to 2012 show that the Veteran has been treated for complaints pertaining to his upper extremities, and service connection has been established for right elbow epicondylitis, Dupuytren's contracture of the right middle finger, and a cervical disc bulge with radiculopathy.  However, there were no complaints or findings relating to a separate disability of the right middle finger due to the tuft fracture he sustained in service.  The Veteran has also not reported any symptoms of the in-service fracture.

While the in-service injury requirement is satisfied; there is no evidence of current residuals of the in-service fracture.  As with the Veteran's claim for MVP, there is no evidence of a current disability.  The weight of the evidence is therefore against the claim.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for mitral valve prolapse is denied. 

Entitlement to service connection for the residuals of a fracture of the right middle finger is denied. 


REMAND

The Veteran's service treatment records include multiple diagnoses of pes planus and plantar fasciitis due to pes planus.  They also include diagnoses of right ankle tenosynovitis.  The Veteran's treatment included the use of custom orthotics.  The August 2006 VA/QTC fee basis examination was negative for a current finding of any of these disabilities.  

Records from a VA podiatry clinic dating from May 2009 to December 2009 show; however, that the Veteran was seen for complaints of pain involving his ankle and feet.  He was using the custom orthotics he was given in the military but they were beginning to wear out.  The assessment was bilateral flexible pes cavus.  A May 2010 podiatry note states that the Veteran wanted to verify if his foot condition was service related, but the examiner did not express an opinion.  

Therefore, as the Veteran was treated for various complaints of the feet and right ankle during service, there is competent evidence of current foot disabilities, and they were treated post-service with orthotics provided in service; there are indications of a current disability that may be related to service.  As such, a current examination is warranted.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter for his claims for service connection for pes planus, plantar fasciitis, and right ankle tenosynovitis. 

2.  Obtain all VA treatment records pertaining to the treatment of the Veteran's feet and right ankle dating from December 2012 to the present and associate them with the record.  

3.  Schedule the Veteran for a VA examination to determine whether any current disability of the feet and right ankle is related to service.  All indicated tests and studies should be conducted.  The examiner should note that the record was reviewed.  

The examiner should answer the following questions: 

a) Does the Veteran have a current disability of the feet and/or right ankle?  If so, what is the diagnosis or diagnoses?  Consider VA outpatient treatment records documenting pes cavus, the Veteran's report of symptoms and the use of orthotics.

b) For any disability of the feet or right ankle, is it as likely as not that the current disability is related to the disabilities identified in service, or otherwise the result of an in-service disease or injury?  

The examiner should provide reasons all opinions.  

If the examiner is unable to provide any portion of requested opinions without resort to speculation, the reasons for the inability must be provided, and any outstanding evidence that might allow the examiner to express the opinion should be identified.

4.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


